 566DECISIONSOF NATIONALLABOR RELATIONS BOARDIn this case the Petitioner in its organizing literature offered to eachemployee who returned a signed card to its headquarters a combina-tion key case and change purse.The Petitioner in its own literaturecarried a picture of this item which it described as "a handsome anduseful" article.I have no doubt that my colleagues would dismiss this petition if itwere established that even a nominal cash payment were made in ex-change for each of these signed cards. I, personally, can see no dif-ference in purpose or result where the card is purchased through an-other type of consideration having a definite cash value.Moreover, I am of the opinion that my colleagues would set aside anelection wherein it was established that votes had been obtained in thismanner. It seems to me, therefore, that the Board should be no lesscareful in this matter, since the petition is in reality a part of theBoard's election processes and should, like the formal election itself,be kept as free as possible from any suggestion of fraud ormisrepresentation.In the entire context of this case, therefore, I would dismiss the pe-tition both as failing to meet the Board's administrative criteria and,secondly, as serving to undermine and make a mockery of the ethicalstandards which this agency has consistently held must obtain in elec-tion matters.AIRFAN RADIO CORPORATION,LTD., D/B/AKFSD-TVandRICHARDCouRON, DIXIE D. LINDSEYAND JAMES J.CAMPBELLAIRFANRADIO CORPORATION,LTD., D/B/A KFSD-TVandINTERNA-TIONAL ALLIANCEOF THEATRICAL STAGE EMPLOYEES AND MOVINGPICTURE MACHINE OPERATORS OF THE UNITED STATES AND CANADA,PETITIONER.Cases Nos. 21-CA-1864 and 121-RC-3404. February10,1955Decision and OrderOn August 27, 1954, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that the election held on April 13, 1954, in Case No. 21-RC-3404 be set aside.Thereafter, the Respondent filed exceptions to theIntermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The111 NLRB No. 97. KFSD-TV567rulings are hereby affirmed.'The Board has considered the Interme-diate Report, the exceptions, and the entirerecord in this case andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner with the following additions and modifications.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act.We base this finding on the followingconduct of the Respondent: (1) General Manager Merino's impliedthreat of reprisal against employee Choynacki for engaging in activityin behalf of IATSE; (2) the promulgation and maintenance of a ruleprohibiting union activity on company property during nonworkinghours; and (3) its own campaign, and its permission to NABET tocampaign, against IATSE on company time and property while en-forcing the above rule.'We also find, in agreement with the Trial Examiner, that by theunlawful conduct described in (2) and (3) above, the Respondentunlawfully interfered with the election in Case No. 21-RC-3404.3Weshall therefore set the election aside.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Airf an Radio Corporation,Ltd., d/b/a KFSD-TV, San Diego, California, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Threatening its employees with reprisals because of unionactivities.(b)Restricting its employees by rule or otherwise from engagingin union activities on company property during nonworking time.(c)Unlawfully assisting National Association of Broadcast Em-ployees and Technicians, CIO, by permitting only that labor organ-ization to meet with its employees on company property.'1At the hearing, the Trial Examiner received in evidence as past recollection recordedthe affidavit given to a Board field examiner on January 6, 1954, by witness Wayne TaylorThe Respondent excepts to the ruling contending that this affidavit was obtained underduressAs the record does not contain any evidence in support of this contention, theTrial Examiner's ruling is hereby atRimed2Johnson Loam iJon.er Co) potation,110 NLRB 19553In view of the finding above, the Boaid deems it unnecessary to consider the applica-bility of the decisions inLtisingston Shirt Co,poration, et al,107 NLRB 400 andPeerlessPlywood Company,107 NLRB 427,to the facts of this caseThe Board does not there-fore adopt the Tiial Examiner's discussion of these mattersThe Trial Examiner found that the wageincreases to McCoy,Phythian, and Horton,during the time that the question concerning representation was pending,did not violatethe ActAsno exceptions were filed to this finding,we adopt it without thereby passingon its meritsSThis Order does not apply to employees whom NABET represents in any unit notinvolidil in this case 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any like or related manner interfering with,restraining, orcoercing employees in the exercise of the right to self-organization, toform labor organizations, to join or assist International Alliance ofTheatrical Stage Employees and Moving Picture Machine Operatorsof the United States and Canada, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and to refrain fromany or all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its television studios at San Diego, California, copiesof the notice attached hereto and marked "Appendix." 5 Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after being duly signed by the Respondent, beposted by it immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.IT IS FtRTIIER ORDERED that the election held on April 13, 1954, inCase No. 21-RC-3404 be, and it hereby is, set aside.IT IS FURTHER ORDERED that Case No. 21-RC-3404 be, and it herebyis, remanded to the Regional Director for the Twenty-first Region forthe purpose of conducting a new election at such time as he deems thatcircumstances permit the free choice of a bargaining representative.I In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten our employees with reprisals because oftheir union activities. KFSD-TV569WE WILL NOT restrict our employees by rule orotherwisefromengaging in union activities on company property during non-working time.WE WILL NOT unlawfully assist National Association of Broad-cast Employees and Technicians,CIO, by permitting only thatlabor organization to meet with employees on company property.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of the right toself-organization,to form labor organizations,to join or assistInternational Alliance of Theatrical Stage Employees and Mov-ing Picture Machine Operators of the United States and Canada,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection,and to refrain from any or all of suchactivities,except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) ofthe Act.AIRFANRADIO CORPORATION,LTD., D/B/AKFSD-TV,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding involves separate representation and unfair labor practice casescovering the employees of Airfan Radio Corporation, Ltd., d/b/a KFSD-TV, hereincalledRespondent, which the General Counsel of the National Labor RelationsBoard ordered consolidated on June 24, 1954, pursuant to 102.64 (b) of the Rulesand Regulations of the Board.The unfair labor practice case, Case 21-CA-1864, is brought under Section 10(b) of the National Labor Relations Act and is based upon a charge duly filed byvarious named individuals.Pursuant to said charge, the General Counsel of theBoard issued his complaint, as amended on July 8, 1954, alleging that Respondenthad engaged in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act, by various acts of interrogation, threats of discharge, and economic reprisalsfor activities in support of International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada, herein calledIATSE, by prohibiting employees from discussing IATSE outside of working hours;by denying access to the premises of Respondent to IATSE sympathizers and officialsbut granting such access to representatives of a rival labor organization; by in-structing supervisors to engage in surveillance of employee conversations pertainingto IATSE; by granting wage increases to several employees despite the pendency ofan unresolved question concerning representation in Case 21-RC-3404, in order toinfluence the election results in that case; and by announcing on March 22, 1954,and installing on April 1, 1954, a health and accident insurance plan despite thependency of the unresolved representation question, in order to influence the electionresult in same. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe representation proceeding stems from a petition originally filed by IATSE onNovember 16, 1953, seeking certification as the representative of all the employeesofRespondent's television station, excluding watchmen, guards, and supervisors.An amended petition was filed on November 27, 1953, seeking certification in thesame unit but, as an alternative, certification in a smaller undescribed unit should acontract with another labor organization constitute a bar to an election in a portionof the larger unit, as was later determined to be the fact.A second amended petition was filed on December 22, 1953.After a hearing heldby a hearing officer, an election was directed by the Board on March 24, 1954, in aunit consisting of the unrepresented employees of the program department.Theelection was held on April 13, 1954, between 2 and 2.20 p. m. among 10 eligiblevoters.Of these, 5 voted for IATSE, none voted for National Association ofBroadcast Employees and Technicians, CIO, herein called NABET, the Intervenor,and 4 voted against both participating labor organizations; 1 vote was challenged.On April 19 the Petitioner, IATSE, filed a number of objections to conduct allegedlyaffecting the results of the election.On June 1, the Regional Director recommendedthat the challenge to one ballot be overruled and that a hearing be directed by theBoard on the objections.On June 21, no exceptions having been filed thereto, theBoard adopted these recommendationsAs stated, the Regional Director on June24, ordered the two cases consolidated for hearing.Copies of the charges, amendedcomplaint, order directing hearing in the representation case, and order consoli-dating cases were duly served upon IATSE, NABET, and Respondent. Respondentthereafter filed its answer wherein it denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held at San Diego, California, on July 26 and 27,1954, and at Los Angeles, California, on July 28, 1954, before TrialExaminerMartin S. Bennett, duly designated by the Associate Chief Trial Examiner.All par-ties save NABET were represented; participated in the hearing; and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce relevant evidence.At the close of the hearing the parties were given an op-portunity to argue orally and to file briefs.Oral argument was presented by theGeneral Counsel and briefs have been received from the General Counsel andRespondent.'Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation, with its principal place of business andstudios at San Diego, California, where it is engaged in the business of radio andtelevision broadcasting for commercial purposes. It is affiliated with the NationalBroadcasting Company and broadcasts both radio and television network programs.The annual gross revenue of its television station is in excess of $200,000. I findthat Respondent is engaged in commerce within the meaning of the Act.If.THE LABOR ORGANIZATIONS INVOLVEDInternationalAlliance ofTheatricalStage Employees and Moving Picture Ma-chine Operators of the United States and Canada(IATSE)and National Associa-tion of Broadcast Employees and Technicians,CIO (NABET),are labor organiza-tions admitting to membership the employees of Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; sequence of eventsThe issue herein is whether, following an attempt by IATSE to organize a group ofthe employees of Respondent's television station, late in 1953, Respondent unlaw-IIn his brief, the Geneial Counsel has moved for the first time to amend the complaintin two minor respects so as to more accurately portray the conduct relied upon by himherein ; Respondent opposes the motion as untimely.Inasmuch as this conduct as wellas related factual matter was developed at the hearing without objection and litigated.and as it does not involve alleged violations of other sections of the Act so as to departsubstantially from the theory of this complaint, I deem the matter as properly beforeme for considerationI therefore see no need for amending the complaint and deny themotionSeeAmerican Newspaper Publishers Association v N. L. R B., et al,193 F 2d782 (C. A. 7), cert denied 344 U S 812, andCoca-Cola Bottling Company of Louisville,Inc,108 NLRB 490. KFSD-TV571fully intruded itself into the picture and improperly curtailed the organizational ac-tivity as well as granted certain benefits calculated to affect the union activities of itsemployeesThis conduct in part is alleged to constitute unlawful interference, re-straint, and coercion and in part to have been such as to have improperly restrainedand coerced employees in the exercise of a free choice in a Board-directed election.The original petition for certification as bargaining representative was filed byIATSE on November 16, 1953, and later amended. NABET intervened in that pro-ceeding and an election was ultimately directed by the Board on March 24, 1954,among theemployees of the program department with bothlabor organizations onthe ballotNABET, at the time of the direction of election, enjoyed a contractualrelationship with Respondent covering a unit of its employees at the television sta-tion, apparently only in engineering classifications which are not directly involvedherein, the record does not disclose when that contractual relationship came intoexistence, although it appears that the contractual status of NABET was in the pic-ture late in 1953The election was held on April 13,1954,between 2 and 2:20p.m and IATSE received 5 of the 9 ballots counted. A tenth challenged ballot waslater considered by the Board and the challenge was overruled, although it has notbeen counted.The evidence relied upon by the General Counsel in supportof the allegationsherein consistsof the following(1)Wayne Taylor is a technical director on the staff of Respondent's televisionstation and is in the engineer unit.He hasno authority with respectto the hiringand firing of employees, makes no recommendations with respect thereto, and thereisno evidence that he responsibly directs personnelThere are a total of approxi-mately four employees in his employment category and I find that he is not a super-visory employee within the meaning of the Act.Taylor testified 2 that on Friday, November 20, 1953, the following conversationtook place between General Manager Merino, of Respondent, admittedly a super-visor, and a group of employees who were on duty, including Taylor, SupervisorsBellwood and Raper, and several rank-and-file employees of the engineering depart-ment.This informal discussion, after treating with matters notsignificant herein,turned to the IATSE petition for certification of representatives.Merino stated thatIATSE'spetitionhad been turned down by theBoardand that "We better forgetthisIATSE union and do it quick."Merino went on to state that employee Cher-naki,3Respondent's art director, but a nonsupervisor, was one of "the people whohad better avoid any more IATSE activity."Merino informed the group, whichconsistedsubstantially of technicalor engineeringemployees, that employees ofother departments were not to enter the engineering area and thatengineers werenot to enter other departments to talk about union' meetings.He stated his purposewas to"keep down the union talk"as theIATSE "recruitinggoing on wasupsetting."Merino, on November 20, further stated that by keepingengineering personnelfrom talking with production personnel Respondent would stop "the union discussionand cut down the unrest." In an apparent reference to the NABET contract coveringat least the nonsupervisory members of his audience, Merino said that so long as thecontract was outstanding he "didn't want any other union men in the building or inthe transmitter."Taylor elsewhere indicated that this was a reference to IATSE orIBEW, another AFLaffiliate; thelatter's role herein, if any, is not disclosed.Visi-tors, it may be noted, are customarily allowed in the station at all times save from1 to 8.30 p. m. when they are excluded from the control room.On the following day, November 21, President Sharp spoke to theengineers onduty concerning the IATSE petition and claimed that the NABET contract was a barto the broad unit it described, as was later determined to be the factHe announcedhis prospective appreciation "if people would come to me with their problems instead2His oial testimony herein was maiked by considerable hesitation, reluctance to re-spond to questions, absence of recollection, and has not been relied uponThe findingsherein are based upon his affidavit, given to a Board field examiner on January 6, 1954,which I received in evidence as past recollection recorded.Taylor, although claiming onthe witness stand that the affidavit did not contain everything he told the field examiner,admitted that it contained "basically the thoughts that I gave him at that time" ; thatthe document, so far as it went, was reasonably accurate ; and that it "is my best recol-lection at that time" which, as is apparent, was over 6 months prior to the date of hisoral testimony herein.Although under California procedure, it may be customary for thedocument to be iead verbatim in the recoid in lieu of its receipt as an exhibit,Anderson v.Souza, 38 C. 2d 825, I deem this a distinction of no substanceSee Wiginore par 754 (5)andGrove Shepherd Wilson & Kruge, Inc, et at,109 NLRB 2093Appai ently a misspelling of Choynacki 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDof going to another union."He also stated that the technicians (engineers) shouldnot converse with employees of other departments in order that there would be"less of this union talk and things would quiet down." Either Merino on November20 or Sharp on November 21, stated that certain discharged employees, the merits ofwhose discharges are not raised herein, were not to be allowed in the building andthat engineers when not on duty were to get out of the building and not talk toanyone.(2)Charles Baldour was employed by Respondent through April 30, 1954, asproduction manager and was admittedly a supervisory employee.His superior wasProgram Director Jack Tolen.During the latter part of November 1953, Baldourapproached General Manager Merino and stated that he had been advised by TolenthatMerino was displeased with his "union conversations " 4Merino replied thatBaldour was rather free with his speech around the station "concerning the union";that Baldour should bear in mind that he was a representative of management; andthat it was Baldour's duty to talk down any mention of unions to employees whoraised the topic with him.After a nebulous reference by Merino that "the samething"might happen to Baldour if he did not watch his step, Merino instructedBaldour that when he came upon any group of employees talking among themselves,"if I found out that they were talking about unions that I should break it up myselfin some manner and then come and report to him about this group talk." Baldourtestified initially that he considered the instruction as directed to talks during work-ing time but later indicated that what he may have had in mind was his own workingtime and not necessarily the working time of other employees.In the same talk, Merino referred to a meeting allegedly held with employees inthe studio film room by an outside IATSE organizer.He stated that he intended toput a stop to such activity and that if it happened again he would see to it that theorganizers "were thrown out."The record does not disclose any details concerningthis alleged meeting.(3) Jack Tolen was Baldour's superior and program director until April 30, 1954.He testified vaguely and generally concerning a talk with Merino about unions.Heinitially placed the talk as taking place 8 weeks before the election of April 13, andtherefore prior to the direction of election of March 24 as well, but added that hewas most uncertain of the date and just did not know when it took place; he alsoindicated some uncertainty as to the content of the conversation.In any event, on this occasion according to Tolen, he informed Merino that hewished to stay out of the union activity.Merino replied that Tolen was a repre-sentative of management, had to take management's position, and was to report anyunion activities to him.He did instruct Tolen to speak to two named rank-and-fileemployees; to see to it that "these people do the right thing here and do not get mixedup in all this business"; and that it was Tolen's duty to convince them to do whatmanagement wanted.Tolen was asked specifically if Merino named any union inthis talk but replied that he did not recall the specific mention of any and that hewas uncertain whether IATSE was namedTolen added that on this occasion Merino stated, after a discussion of IATSE,that if any "union people" were in the studio, presumably outside organizers meet-ing with employees, Tolen was to break up the meeting or else inform Merino andSharp of the meeting so that the latter two could break it up.Tolen further testifiedthat the reference by Merino to JATSE was one by "inference" in view of the con-text of the conversation.(4)Douglas Brown, an employee of Respondent between mid-August and De-cember 3, 1953, testified that on one occasion in the latter part of November, hechanced to overhear a conversation between General Manager Merino and employeeJean Phythian. It is to be noted that the Regional Director recommended in hisreport on objections and challenged ballot dated June 1, 1954, that the challenge tothe ballot of Phythian be overruled on the ground that she was not a supervisoryemployee and that the Board, in its order of June 21, 1954, directing a hearing onthe objections, adopted this recommendation to which no exceptions had been filed.Brown testified that he chanced to stop at the desk of another employee some 15feet distant from the location where he had previously observed Merino and Phyth-ian and that he heard "patches" of the conversation over an intervening 7-foot highpartition.He was unable to hear Phythian's remarks, if any, but noted that she iscustomarily soft spoken.He heard Merino state that Phythian had been an em-ployee of Respondent for a good many years, that she had been well taken care ofby Respondent, that Respondent "would appreciate no union activities from her,"4 The findings as to this incident are based upon the credited and uncontroverted testi-mony of Baldour.Respondent presented no testimony herein. KFSD-TV573and that "They would appreciate if she would not join it."When asked if Merinomentioned any specific union, Brown replied, "Yes he did. I believe he said IATSE."In repeating the conversation,Brown attributed to Merino the statement thatPhythian had been in Respondent's employ for a good many years; she had not beenin a union; and therefore"why shouldshe join" at that time.Brown indicated thatMerino had not necessarily referred to Phythian being "taken care" of by the Re-spondent, but did say she had been employed there; had experienced no difficultieswith Respondent; had been happy; and asked "why should she join."(5) Jack McCoy worked for Respondent between August 1953 and the latterpart of April 1954 as a director and floor manager, a nonsupervisory post.TheGeneral Counsel developed testimony concerning two pay raises given to McCoy.Although McCoy did request the first at an undisclosed date, he did not ask for thesecond which was given to him approximately 2 months before his employment wasterminated and therefore about 11/ months before the election.McCoy learned ofthe second raise from the company bookkeeper and several days later, PresidentSharp, in a conversation with McCoy concerning the raise, stated, "It isn't verymuch but I wish you would keep it to yourself and just let things ride."In this connection the General Counsel also relies upon a wage increase given toemployee Jean Phythian, a nonsupervisor, on February 16, 1954, under circum-stances not disclosed by the record as well as a wage increase given to Winter Hor-ton, Jr., a floorman and director,on January 1, 1954.According to Horton, he didnot solicit the increase but had assumed new duties shortly before. Sharp merelyinformed him that he was doing a good job and merited a raise.(6) President Sharp spoke to McCoy on the morning of April 13, some hoursbefore the election held between 2 and 2:20 p. m. that day. In addition to the tim-ing of the conversation, discussed hereinafter, the General Counsel apparently alsoplaces reliance on the content thereof. Sharp,on this occasion,approached McCoy,who voted in the election, while the latter was at work.He discussed his work andasked McCoy whether he liked his work and if he had any complaints. Sharp statedthat McCoy was"doing a good job" and that so long as he kept up his good work hewould not have to worry about his job.Sharp went on to state, according to McCoy, that"after things were cleared up-Ipresume he meant the union election, and things were straightened out down there,that the raises would come bigger-he led me to believe that if I kept up my goodwork and things ran along smoothly and fine, that I would be apt to get a raise afterthings had been ironed out."McCoy was asked if Sharp mentioned the impendingelection in this talk, but replied that he did not recall whether or not Sharp haddone so(7)The General Counsel attacks the promulgation of an insurance plan byRespondent, the precise details of which are not disclosed by the record.The testi-mony of Director and Floorman James Wade discloses that some talk on this sub-ject took place among the employees of Respondent who held several meetingsduring December 1953 or the previous month. It appears that these meetings werein no way related to union activities.A group of employees thereafter signed apetition to Respondent, either in December 1953 or January 1954, asking Respond-ent to install an insurance plan.A plan was formulated and announced by President Sharp, General ManagerMerino, and a representative of an insurance company to the employees.Althoughthe complaint alleges that it was announced on March 22,effective April 1954, nodefinitive testimony was adduced with respect to the dates.Employee Wade vari-ously fixed the date of its announcement as subsequent to the first of the year (1954);during January or February 1954; and from 3 to 5 weeks before the election ofApril 13.Employee Choynacki placed the date of announcement of the plan as atleast 1 month before the election.The plan, it may be noted, applied to all em-ployees of Respondent both in and out of the unit involved in the representationcase.(8) John Choynacki is the art director for Respondent.At I p. m. on the daybefore the election, this being approximately 25 hours prior to the opening of thepolls, President Sharp invited Choynacki to his office; Respondent's counsel hereinwas also present.Sharp stated, according to Choynacki, that he wished to pointout the advantages of his side of the story concerning the election and that "thecompany would take care of the employees"; Choynacki also testified that Sharp"wanted to know if I thought the company would take care of the employees."Choynacki did not recall his own reply.Sharp did state that Respondent was going to "take care"of the employees butthat it was impossible at the time "because of the fact that the election was comingup"; that it was "Impossible to get anybody increases";and, in response to a leading 574DECISIONSOF NATIONALLABOR RELATIONS BOARDquestion by the General Counsel, that Sharp could not grant any wage increase atthat time because it would be called coercive.Choynacki also testified that Sharpbrought up the subject of the insurance plan, pointing out that it was Respondentwho had previously applied for it, as well as pointing out the dates that the actionhad been taken.(9)The next evidence relied upon by the General Counsel relates to certainconversations with employees on the day prior to the electionThe conversationby Sharp with McCoy, at the latter's place of work, has been previously set forth.The conversation with Choynacki at 1 p. in. in the office of President Sharp the daybefore the election, set forth above, is expressly not relied upon by the GeneralCounsel insofar as its timing is concerned.Employee Wade was summoned to the office of Sharp on the day before the elec-tion at a time he had considerable difficulty in fixingHe originally placed it asbetween 1 and 3 p. in., but later stated that it might have been as early as 1:30p. in. and as late as 3-30 p m.; that it was prior to 2 p. in ; and that he doubtedwhether it was prior to 2 p.m. On this posture I am unable to find, on his testimony,that the speech took place later than 2 p in , the hour on the following day that thevoting commenced.In this talk, Sharp announced that he wished to speak to Wade about the elec-tion and asked whether Wade knew the issues that were involved. It appears thatWade had been discharged by Respondent 11/2 or 2 weeks earlier, but had heardinformally that the discharge had been rescinded.On this occasion Sharp askedwhether Wade knew of the decision to rescind the discharge, and Wade indicated thathe had. Sharp did not ask Wade how he intended to vote in the election orconcerning his sympathies, but Wade volunteered to Sharp the information as tohow he intended to vote, stating that he "wasn't going to vote for any union at thattime " Sharp in effect stated that Wade could vote as he pleased. Sharp did referto the insurance plan, stating that it had been put in for the benefit of the employeesand that Respondent was bearing a substantial portion of the cost.Floorman and Director Horton, who voted in the election, was not summonedto the office by Sharp but, knowing that Sharp had spoken to others, took the initia-tive and approached the office.He then asked Sharp whether he wished to see him,Sharp proceeded to invite him inAlthough Horton attempted in his testimony toportray the episode as being more informal than it patently was, as well as toportray himself as the one who raised certain topics of discussion, rather than Sharp,testimony to which I do not attach reliance, the fact is that Sharp did not imposehis presence or remarks upon Horton. I therefore place no reliance herein uponthe Sharp-Horton talk, the content of which, in addition, in no way supports theallegations of the complaint hereinThe remaining interview was that of employee Virginia Valentine between 4 and4:30 p. in. on the day before the election and was conducted in the presence ofRespondent's counsel. Sharp stated that he realized he was not permitted to conveneall the employees for a meeting, apparently a reference to Board policy, but addedthat he could speak to them individually and was doing soHe stated that he appeared to be regarded with some disfavor because the insur-ance plan had allegedly come into existence after commencement of the representa-tion proceeding, but told Valentine that he wished to prove to her and others thathe had actually started it prior to December.He stated that he had not broughtup the plan to gain votes and that he could prove he had started it in the priorDecember; Sharp proceeded to show her certain forms he had used in this connec-tion at that time.Sharp asked Valentine if she was satisfied with her job and shereplied that she was except for the fact that she needed more help; he replied thathe would see to it that she got additional assistance and wrote a note to thateffect to General Manager Merino. Sharp also told Valentine that he did not knowhow she intended to vote, but that she knew how he wanted the election to come out.(10) The final item of evidence herein consists of a meeting which took placein Respondent's television station between two men, identified only as representativesofNABET, and a group of Respondent's employees, primarily of the programdepartment.This evidence is presented by the General Counsel as evidence of apolicy discriminatorily favoring NABET in contrast with Respondent's alleged in-structions to employees in November of 1953 to exclude TATSE representatives fromthe building.On or about April 9, 1954, 4 days before the election, two men, identified onlyas representatives of NABET and whose precise status is not established by therecord, appeared in the property room of Respondent's television station.The vari-ous members of Respondent's program department, the unit involved in this pro-ceeding, drifted in and out, although it appears that as many as four were there at KFSD-TV575one timeOne of the witnesses who testified concerning the incident, McCoy,believed that 2 engineers from the other bargaining unit may have been present,but 2 other witnesses, Tolen and Baldour, did not place any engineers on the scene.Production Manager Baldour who had been instructed in November by Merino,to break up any union discussions, chanced upon this informal meeting in whichthe NABET representatives were discussing the election, pointing out the desirabilityof NABET adherence, and also indicating what NABET could do for the em-ployees.Baldour promptly reported the matter to Merino, who stated that he wouldproceed to the prop room "in a couple of minutes and take care of it." After 20minutes had elapsed, Merino proceeded to the prop room and Baldour, togetherwith Program Director Tolen, followed several minutes later.The two men dis-covered both Merino and Sharp present as well as the NABET representatives andthe personnel of Respondent's production department.Merino had his arm aboutone of the NABET representatives and was laughing.Neither Tolen nor Baldourheard any statements made by Sharp or Merino, whom they described as standingby and observing the proceedings.According to McCoy, Sharp entered the roomwhile the NABET men were in the midst of an attempt to persuade the employees tovote for NABET in the election. The two representatives promptly called Sharpover and asked his opinion, whereupon Sharp stated, "Don't worry.Go ahead andtalk to the people. I will talk to them later" Sharp then left the scene.B.Conclusions1.As to Case 21-CA-1864(a)Turning initially to the conversations held with employees on November 20and 21, 1953, by General Manager Merino and President Sharp, I am of the beliefand find that they were protected in some respects and unlawful in others.WhileMerino's statement that the employees had "better" forget IATSE "and do it quick"impresses me as somewhat ambiguous and is therefore found not to be coercive,I view differently his subsequent reference to John Choynacki as one of the "peoplewho had better avoid any more IATSE activity." I find that by singling out Choy-nacki for specific attention in the indicated manner, Merino was clearly holdingout the possibility of reprisal against Choynacki because of his IATSE activity andthe statement was therefore coerciveMerino's statement that employees of the engineering department were not toenter other departments and vice versa for the purpose of discussing union meet-ings, is,on this record, too broadWhile it is entirely understandable that thisemployer may have wished to avoid the disruption caused by two labor organiza-tions simultaneously organizing its employees,and I see nothing wrong in instruc-ing employees to stay out of other departments when at least some of the employeesinvolved were not on their free time, Merino went further in this instanceTherecord does not definitely disclose whether the respective departments had free timesimultaneously during working hours but the instruction was broad enough to en-compass such time as well as time at the start and close of the workday. To theextent thatMerino's instruction was applicable to times when all employees in-volved were off duty, I find it coercive of their rights under the Act.Although Merino advanced to the men as a basis for the rule that the IATSEactivity in the studio was "upsetting" I believe the burden was on Respondent toestablish herein the reasonableness for the rule. It is well established that, absentproof of special circumstances, employees may utilize nonworking time for unionactivities if they wish, such proof is lacking in this recordSimiliarly viewed asunlawful is the instruction to the employees to get out of the building when not onduty which was motivated by the "upsetting" IATSE activity.Entitled to weightherein is the fact, as appears below, that Respondent did not similarly regard activityin behalf of NABET which was directed to employees outside the unit representedby NABET.(b)While, standing alone and in another context, Respondent may have beenjustified in issuing instructions to keep outside representatives of TATSE out of itspremises, there are other factors in this case which place the instructions in anotherlightAs Taylor testified, other visitors are allowed on the premises, the only re-striction being that they are not allowed in the "control room section" between 1and 8 30 p. m. And Merino's remarks on November 20 made it clear that he wasnot extending the prohibition on visiting to NABET representatives.Thus, IATSErepresentatives were singled out for this treatment which I find to be discriminatoryand unlawful 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, as set forth, when NABET representatives appeared in the studio onApril 9, but 4 days before the election, Respondent's president and generalmanagerapproved of their presence, took no steps to exclude them, and, in fact, PresidentSharp authorized them to speak to the employees. It is significant that the groupbeing thus propagandized by the NABET representatives on working time consistedprimarily of program department employees who were to vote in the election. Thisis therefore not an instance of NABET entering the premises in order to servicethe employees it then represented in the engineering department, but is rather an in-stance of Respondent applying the discriminatory policy it promulgated in Novem-ber.Stated otherwise, Respondent from November 1953 on excluded only TATSErepresentatives from the studio, but in April 1954, ratified the attempt of a competinglabor organization, NABET, to propagandize the employees 4 days before the elec-tion, an application of discriminatory standards which I find to have been unlawfulassistancetothatorganization.InternationalAssociationofMachinistsv.N. L. R. B,311 U. S. 72, 78-80,Harrison Sheet Steel Company v. N. L. R. B.,194F.2d 407 (C. A. 7) ; andSterling Cabinet Corp.,109 NLRB 6.(c)The General Counsel claims herein that Merino unlawfully instructed twosupervisory employees, Baldour and Tolen, to engage in surveillance of IATSE ac-tivities.In November, Baldour was reminded by Merino that he was a member ofmanagement and was instructed to break up any talks about "unions" and reportsuch incidents to Merino.His testimony is conflicting with respect to whether theinstruction was directed to the employees'working timeor not; I do not find there-fore that it applied to nonworking time.Tolen was most uncertain of the date ofhis talk with Merino but it was apparently some weeks prior to the election.Merinoreminded Tolen as well as that he was a representative of management, to reportany union activities to Merino, and to speak to two named rank-and-file employeesand urge them to follow management's desires with respect to unionization.Tolenwas instructed to break up any meetings by outside organizers or inform Merino andSharp so that they might do so.The evidence will not support a finding that Merino's talks with Tolen and Baldourconstitute unlawful conduct.Respondent was within its rights in requiring the al-legiance of supervisory personnel in its relations with labor organizations. Inasmuchas Respondent was entitled to give its side of the question to employees, it was equallyentitled to have its supervisory personnel do likewise.On this record, Respondentwas also entitled to have its supervisory employees break up any meetings, unionor otherwise, during working hours and to report the matter to it. I do not deemthis to be tantamount to an instruction to engage in unlawful surveillance of unionactivities, as the General Counsel contends.(d) The General Counsel contends, as stated in the complaint, that Respondentwarned employee Jean Phythian that her treatment by Respondent would becomeless favorable if she joined IATSE.However, the record demonstrates firstly, thatthe conversation in question took place in November and was overheard only inpart by witness Douglas Brown. Secondly, the content of the conversation, as re-ported by Brown, does not support the allegation of the complaint.Merino, ac-cording to Brown, commented on Phythian's tenure with Respondent, the fact thatshe had been "well taken care of" and that Respondent would "appreciate" her ab-stinence from union activities.A subsequent repetition of the conversation by Brownwas even more innocuous. I find that the foregoing does not support this allega-tion of the complaint and more specifically that Merino's remarks on this occasionwere protected.(e)The complaint alleged that wage increases to three employees were given forthe purpose of influencing the result of the election.It isthe burden of the Gen-eral Counsel herein to establish not only that the wage increases were granted butthat, on a preponderance of the evidence, they were unlawfully motivated. In thiscase, employee McCoy asked for one raise and it was granted; he receivedan unso-licited second raise sometime in February 1954.This raise was accompanied solelyby a comment from President Sharp that the raise was small and that Respondentwished him to keep it to himself.Employee Horton was given an unsolicited payraise on or about January 1, 1954, shortly after his duties increased.EmployeePhythian was given a wage increase on February 16, 1954, under circumstances notdisclosed by the record.This evidence will not support a finding adverse toRespondent.(f)Also failing of proof is the allegation of the complaint that Respondent un-lawfully installed a health and accidentinsuranceplan while an unresolved questionconcerning representationwas pending.The evidence demonstrated however, thatin December 1953or earlier,a group of employees spontaneously became interestedin such a planand heldseveral meetings unrelated to union activitiesto further the KFSD-TV577idea.A written petition for such a plan was submitted to Respondent by this groupof employees either in December 1953 or January 1954.Respondent thereafterformulated such a plan and announced it to the employees on a date variously esti-mated as falling between the first of the year and 3 to 5 weeks prior to the election.The plan applied to all employees of Respondent, both in and out of the unit involvedin this proceeding. In view of the sequence of events, the record will not support afinding that the plan was installed and announced for the purpose of interfering withthe pending election.Respondent's conduct herein is at the very least equally sus-ceptible of the explanation that Respondent was complying in due course with abenefit requested by employees. I find that the evidence does not preponderate infavor of this allegation of the complaint.(g)Another conversation presented herein for evaluation was between PresidentSharp and employee Jack McCoy on the morning of the election.Although thisis attacked herein primarily because of its timing, the facts of the conversation werelitigated and I deem them to be before me. President Sharp approached McCoy onthe morning of the election; discussed his work, stated that McCoy was doing a goodjob and that with continued good work he had nothing to worry about; and soughtto ascertain whether McCoy had any complaints.McCoy apparently having none,Sharp went on to state that after "things were straightened out down there that theraises would come bigger" and that McCoy "would be apt to get a raise after thingshad been ironed out."However, as McCoy was unable to state, in his testimony,whether or not Sharp had mentioned the impending election, the record will notsupport a finding that Sharp unlawfully attempted to influence McCoy's vote in theelection by promising a wage increase.The incident is equally susceptible of theexplanation that Sharp was merely, as he had the right to do, setting forth his prog-nosis of things to come. I find, therefore, that the evidence does not preponderatein favor of a finding that Sharp's remarks, as such, were unlawful on this occasion.(h) In a similar status is a conversation between Sharp and employee JohnChoynacki approximately 25 hours before the election.Sharp asked Choynackiif he thought Respondent "would take care" of the employees and added that it wasimpossible to grant anyone wage increases because of the impending election; Sharpstated that such an act would be deemed "coercive."He pointed out that Respondenthad established an insurance plan for the employees. Insofar as Respondent tookcredit for what it had done for the employees, namely establishment of the insur-ance plan, I fail to see anything improper in its conduct. Similarly, by pointing outthat it was unable, in view of the impending election to grant wage increases, Re-spondent was merely stating established Board policy. I do not think that this con-versation, although somewhat close to the line, will support a finding that McCoywas offered a wage increase so as to affect his vote in the election,a sine qua nonto rendering the conversation unlawful. Similar conversations with employees Wade,Horton, and Valentine, set forth above, and held shortly before the election, con-tained nothing remotely resembling an unlawfully motivated promise of a benefit,and as a result no adverse finding is made with respect to their content.(i)The question is presented whether President Sharp's talk with employees onthe day of the election and the preceding day fall within the scope of the exceptionspecifically preserved in the rule laid down by the Board inLivingston Shirt Corpo-ration, et al.,107 NLRB 400, where the Board stated:Accordingly we are convinced that, absent special circumstances as hereinafterindicated there is nothing improper in an employer refusing to grant to the uniona right equal to his own in the plant.We rule therefore that, inthe absence ofeither an unlawful broad no-solicitation rule (prohibiting union access to com-pany premises on other than working time)...an employer does not com-mit an unfair labor practice if he makes a pre-election speech on company timeand premises to his employees and denies the union's request for an oppor-tunity to reply. [Emphasis supplied.]'It has been found that Respondent promulgated a rule prohibiting IATSE accessto its premises on other than working time.Has Respondent as a result thereofcome within the exception set forth in theLivingstondecision by, in the face of sucha rule, engaging in preelection speeches on company time and premises?The preelection speeches considered by the Board in theLivingstondecisicn aswell as in thePeerless Plywood Companycase, 107 NLRB 427, were speeches madeto massed employees.Although the talks in the present case were made to em-ployees individually, I see no basis for a distinction on that score. If it is improperfor an employer to electioneer, under the indicated circumstances, before a substan-tial number of employees en masse, it would appear to be equally violative of theAct, if not more so, to single out a group of employees for individual and specialized 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDattentionI so find. See-United Biscuit Co. of America,101NLRB 1552, 1565,enfd. 208 F. 2d 52 (C. A 8), cert denied 347 U. S. 934.The next issue is whether or not Sharp's conduct constituted electioneering as such.In other words, did he expound his point of view concerning the election to Re-spondent's employees, although done in a noncoercive manner?Turning to Sharp'sactual conduct, his talk with McCoy, although not found to contain any promise ofbenefit, indicated that the timing of the talk was motivated by the impending elec-tion.His talk with Choynacki, referring to the impossibility of granting a wageincrease because of the impending election as well as to the 'insurance plan installedby Respondent, clearly constituted electioneering as I understand the term. In histalkwith employee Wade on the afternoon before the election, Sharp flatly statedhe wished to discuss the election and proceeded to do so In his talk with employeeValentine, Sharp discussed the insurance plan Respondent had installed, Valentine'sworking conditions, and made a clear reference to the election, namely, that shecould appreciate how he wished the election to turn out. It is noteworthy hereinthat these four people constituted 40 percent of the unit involved in the election.It is true, as found. that none of the foregoing talks were coercive as such.How-ever, if I correctly interpret the exception left open in theLivingstondecision, Re-spondent has engaged in electioneering in the face of an unlawful broad no-solicita-tion ruleit follows therefore, on the basis thereof, that by speaking to the above-named employees, Respondent has further engaged in unlawful conduct.SeeN L. R B. v American Tube Bending Co,205 F. 2d 45 (C A 2), andBlue Bell,Inc.,107 NLRB 514 52As to Case 21-RC-3404In addition to such of the foregoing conduct as is pertinent herein, there is alsoraised the possible application of thePeerless Plywoodrule wherein the Board for-bade all speech-making on company time to massed assemblies of employees whenconducted by an employer within 24 hours prior to the election.In the present case, President Sharp spoke to at least two employees, McCoy andValentine, within 24 hours prior to the election, they constituting 2 of the 10 intheUnion, or 20 percent thereof.The record will not permit a finding that theconversations with the others took place within the 24-hour period. I would assumethat thePeerless Plywoodrule is applicable, all other conditions being met, to asituation where a speech is made to 20 percent of a complement of personnel whoare massed for the occasion. In this case, although the two employees were spokento separately, they constitute a significant percentage of the complement of per-sonnel, particularly in view of the vote in this election, where the prounion vote ledthe antiunion vote by 5 to 4 but did not receive a majority due to a tenth chal-lenged ballot.On balance, although the case is not a strong one in terms ofnumbers of personnel as well as the methods utilized by Respondent, I believe andfind that the facts bring this case within the logical purview of thePeerless Plywooddoctrine.SeeTexas City Chemicals, Inc.,109 NLRB 115;Fletcher-Eichman Com-pany,109 NLRB 170, andOttenheimer BrosMfg Co., Inc.,109 NLRB 183. SeealsoForeman & Clark, Inc. v. N. L RB, 215 F. 2d 396 (C. A 9).There is the additional factor of Respondent's unlawful imposition of a rule notonly restricting the organizational activity of IATSE during working time, but inaddition by granting favorite-son treatment to NABET.This discriminatory rule,insofar as the record indicates, continued up to the election. I believe and find thatitnot only created conditions improperly curtailing the organizational activity ofIATSE during a period extending beyond the direction of election and up to thedate of the election, but that it also was a restriction reasonably calculated to affectthe results of the election, particularly in view of the preferential treatment demon-strated to NABET. SeeJohnston Lawninower Corporation,107 NLRB 1086. Inview of the foregoing considerations, I find that Respondent's conduct improperlyinterfered with the election herein and will recommend that it be set aside.66I ain not unawaie of the recent decision of Al LB B v. F W Woolwotit,214 F. 2d78 (C A 6). but I deem the Boaid decision in theLivingstoncase to be binding upon nie6Tluree of the five objections to the election by IATSE aie not pressed herein by theGeneral CounselAlthough the i ecoinmendation to set aside the election is predicated onconduct raised only inferentially by the iennamnig two objections, the Board has statedin analogous ciicumstances that the light of employees to express their choice in a pollentnely flee of interference from any source is controlling and has proceeded to consideiimproper election conductThe Cios.sCompany,107 NLRB 1267;Rainer Die Fixture Co,107 NLRB 1332 , andHainiltoi Watch Company,107 NLRB 1608 MICHIGANLUMBER FABRICATORS, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE579The activities of Respondent, set forth in section 111, above, occurring in con-nection with its operations, described in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving foundthatRespondent has engaged in certain unfair labor practices. Ishall recommendthatitcease and desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.I shall also recommendthat theelection inCase 21-RC-3404 beset aside.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the followingCONCLUSIONS OF LAW1.InternationalAlliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada (IATSE) and National Associa-tion of Broadcast Employees and Technicians, CIO (NABET), are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and isengaging in unfair laboi practices within the meaning of Section 8 (a) (1) of theAct3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication IMICInGANLUMBER FABRICATORS. INc.andLOCAL128. INTERNATIONALUNION, UNITED Au,roiroBiir;WoR ii risof,A-inlA cA,AFL.Case No.7-0'4-901.February]O,1955Decision and OrderOn September 1I, 1954, Trial Examiner IV. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, recommendingthat the complaint herein be dismissed. as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions r to the Intermediate Report with a supportingbrief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations except as modified herein.Wire find, as did the Trial Examiner,' that the work stoppage ofMarch 19, 1953, during the working hours was not for the purpose ofINo exceptions were taken by the General Counsel to the Ti ial Examiner s recom-mendation that the complaint as to Arattice should be dismissed2 In agreeing with the Tual Examiner's finding that the concerted activity in whichFritz was engaged was not protected, we do not rely on his finding that "the Union de-111 NLRB No. 95.334050-55-vol 111-38